Dear Mrs. Henington:
Your request for an Attorney General's Opinion has been directed to me for research and response.  It is my understanding that you have, on behalf of the Louisiana Assessors' Association, requested an Attorney General's Opinion on the following two questions:
             (1)  Is it "legal to request that social security numbers be obtained from property owners and spouses to be placed on homestead exemption applications?"
             (2)  If so, may an assessor "deny an exemption to a homeowner based on his/her failure to provide a social security number?"
Article, VII Section 20(A)1 of the Louisiana State Constitution of 1974 establishes the homestead exemption and sets forth the requirements therefor.  LSA-R.S. 47:1703.1(B) sets out the necessary form requirements for the permanent registration of homestead exemptions.  Without quoting in detail from Article VII or Title 47, we note that neither the constitutional nor the statutory provisions include the requirement that an applicant for a homestead exemption disclose his/her social security number.  Accordingly, it is the opinion of this office that, under the present law, an individual may not be required to disclose their social security number or that of their spouse, in order to obtain a homestead exemption.
There would appear to be no prohibition against an assessor requesting that an applicant for homestead exemption disclose his/her and or his/her spouse's social security number, but if such a request is made it should be made in a form that makes it clear that the information is being requested, but is not required.
In your opinion request, you called our attention to Attorney General's Opinion Number 91-295.  We affirm that opinion which, inter alia, opines as follows:
             (1)  "In conclusion, it is apparent that under the Swisher and Metropolitan decisions and under the Social Security Administration Regulations, there is a strong expectation of privacy as to a person's social security number.  Although the right of privacy contained in Article 1, Section 5 of the Louisiana Constitution is not as strong as the expectation of privacy contained in a Federal Act, it should also be noted that all such constitutional questions are questions of law and can be better determined by the courts than by the custodians of any particular record.  Furthermore, LSA-R.S.  44:35 provides a procedure of redress in our court system for any person denied access to a public record."
In accordance with the aforesaid opinion, it is the further opinion of this office that if social security numbers are voluntarily provided and placed on assessors' records, the social security numbers should be deleted from all such records before any public inspection of the records is permitted.
I trust that the foregoing adequately answers the questions you have asked.  If, however, additional information is needed, please do not hesitate to contact this office.
Yours very truly,
                                RICHARD P. IEYOUB Attorney General
                                BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2647s